Abatement Order filed February 25, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-14-00013-CV
                                 ____________

                IN RE VILLAGIO BUILDERS, LLC, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-46564

                           ABATEMENT ORDER

      On January 7, 2014, relator Villagio Builders, LLC filed a petition for writ
of mandamus. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator
asks this Court to compel the Honorable Brent Gamble, presiding judge of the
270th District Court of Harris County, to vacate his order dated October 2, 2013,
entered in trial court cause number 2011-46564, styled Villagio Builders, LLC v.
Wade Riner and Tonya Riner.
       On January 7, 2014, relator also asked this Court to stay proceedings in the
trial court pending a decision on the petition for writ of mandamus. See Tex. R.
App. P. 52.8(b), 52.10. On January 15, 2014, this Court granted relator’s motion to
stay the underlying proceedings. This Court also requested Wade Riner and Tonya
Riner, the real parties in interest, to file a response to relator’s petition for writ of
mandamus. See Tex. R. App. P. 52.4. The real parties in interest filed their
response on January 31, 2014. Relator filed a reply on February 4, 2014.

       In the trial court’s October 2, 2013 order that is at issue in this original
proceeding, the trial court stated: “The Court considered the appropriateness of
available lesser sanctions, and the Court has determined that Villagio’s conduct
justifies the striking of its pleadings.” Upon consideration of the documents
submitted in this original proceeding, this Court has determined that additional
information is needed from the trial court regarding the foregoing quoted language.
See Cire v. Cummings, 134 S.W.3d 835, 842 (Tex. 2004); GTE Commc’ns Sys.
Corp. v. Tanner, 856 S.W.2d 725, 729 (Tex. 1993) (orig. proceeding).

       Accordingly, we order this original proceeding abated and remanded to the
trial court, so that the trial court may specify its reasons for concluding that lesser
sanctions would be inadequate in this circumstance. See In re Bass, No. 11-0245,
2012 WL 259328, *1 (Tex. Jan 27, 2012) (per curiam) (orig. proceeding) (abating
mandamus proceeding and remanding to the trial court with instructions). A
supplemental order of the trial court shall be filed with the Clerk of this Court on
or before March 24, 2014.1 This Court’s January 15, 2014 order staying all

1
  The Supreme Court’s instructions in Bass were for the trial court to prepare findings of fact and
conclusions of law. Here, findings and conclusions are not required; the trial court is instructed
to provide a supplemental order explaining its determination consistent with applicable
precedent.
                                                2
proceedings in trial court cause number 2011-46564, Villagio Builders, LLC v.
Wade Riner and Tonya Riner, is lifted in part for the limited purpose of allowing
the trial court to comply with this order.

      Without expressing any opinion on the merits of relator’s petition, we abate
this proceeding, treat it as a closed case, and remove it from the Court’s active
docket. This original proceeding will be reinstated on this Court’s active docket
when the supplemental order of the trial court is filed in this Court. This Court also
will consider an appropriate motion filed by either party to reinstate or dismiss this
original proceeding, or to allow additional briefing, as appropriate.

      It is so ORDERED.


                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                             3